20-10410-hcm Doc#102-2 Filed 06/11/20 Entered 06/11/20 19:45:07 Exhibit B - Eightfold
                       Lien Notice & Invoices Pg 1 of 14




   EXHIBIT "B"
20-10410-hcm Doc#102-2 Filed 06/11/20 Entered 06/11/20 19:45:07 Exhibit B - Eightfold
                       Lien Notice & Invoices Pg 2 of 14
20-10410-hcm Doc#102-2 Filed 06/11/20 Entered 06/11/20 19:45:07 Exhibit B - Eightfold
                       Lien Notice & Invoices Pg 3 of 14
          20-10410-hcm Doc#102-2 Filed 06/11/20 Entered 06/11/20 19:45:07 Exhibit B - Eightfold
                                  *** MEMBER
                                 Lien              COPYPg
                                        Notice & Invoices ***4 of 14      STATE OF TEXAS

                                                                                          NOTICE LETTER TO OWNER AND
                                                                                            ORIGINAL CONTRACTOR



                                7196 9002 4000 3793 8721
                                                                                       NO RETURN RECEIPT

                                                                                       Bildrs No. 6529146
                                                                                       7196 9002 4000 3793 8721
                                       Bildrs No: 6529146                              7196 9002 4000 3793 8738
           3443 ZEN GARDEN LIMITED PARTNERSHIP                                         7196 9002 4000 3793 8745
           3443 ED BLUESTEIN BLVD/PO BOX 26539                                         7196 9002 4000 3793 8752
           AUSTIN TX 78721-2912




    Re:     Labor, Services, Equipment or Material Supplied:
          PLUMBING/HVAC/PIPE/WATERWORKS/APPLIANCES/INSTALLATION SVS/LIGHTING/CONSTR MTLS
           Owner: 3443 ZEN GARDEN LIMITED PARTNERSHIP, 3443 ED BLUESTEIN BLVD/PO BOX 26539, AUSTIN TX
             78721-2912
           Contractor: PANACHE DEVELOPMENT & CON, PO BOX 26539, AUSTIN, TX 78755, 512-345-7000

    For Project Located At: EIGHTFOLD DEVELOPMENT, 3443 ED BLUESTEIN BLVD, AUSTIN, TX 78721, TRAVIS

    Work described above was performed during the month(s) of August 2019,September 2019,October 2019 by us, in
    connection with the referenced project. The sum of $8,812.14 is currently unpaid and owing for such work, including any
    agreed retainage.

    If this claim remains unpaid you as the owner may be personally liable or your property subjected to a lien unless
    payment is withheld from the above mentioned original contractor for the payment of this claim or unless the claim is
    otherwise paid or settled.

    Further, we hereby make demand on you for payment under section 53.083 and request that you forward to us any funds
    held for the original contractor to pay this claim, unless the contractor disputes this claim as required by law.

    Further, in compliance with Section 53.107(a)(2), claimant requests owner to give the undersigned written notice of either
    termination of or abandonment of performance of the original contract.


FERGUSON WATERWORKS #1106
4427 FACTORY HILL DR
SAN ANTONIO, TX 78219
210-333-2410




Title: BICA Representative
01/15/2020
BICA 1-800 722-2422
Owner: 3443 ZEN GARDEN LIMITED PARTNERSHIP, 3443 ED BLUESTEIN BLVD/PO BOX 26539, AUSTIN TX 78721-2912
Orig Contr: PANACHE DEVELOPMENT & CON, PO BOX 26539, AUSTIN, TX 78755, 512-345-7000
Customer: PANACHE DEVELOPMNT & CONST INC, 01106*44013, 3636 EXECUTIVE CTR DR G60, AUSTIN, TX 78731, 512-345-7000
Job No: 44013
Owner: EIGHTFOLD DEVELOPMENT, 211 E 7TH ST, AUSTIN, TX 78701




                                                                                                            Form Rev: 01/12 1
20-10410-hcm Doc#102-2 Filed 06/11/20 Entered 06/11/20 19:45:07 Exhibit B - Eightfold
                       Lien Notice & Invoices Pg 5 of 14
20-10410-hcm Doc#102-2 Filed 06/11/20 Entered 06/11/20 19:45:07 Exhibit B - Eightfold
                       Lien Notice & Invoices Pg 6 of 14
20-10410-hcm Doc#102-2 Filed 06/11/20 Entered 06/11/20 19:45:07 Exhibit B - Eightfold
                       Lien Notice & Invoices Pg 7 of 14
20-10410-hcm Doc#102-2 Filed 06/11/20 Entered 06/11/20 19:45:07 Exhibit B - Eightfold
                       Lien Notice & Invoices Pg 8 of 14
20-10410-hcm Doc#102-2 Filed 06/11/20 Entered 06/11/20 19:45:07 Exhibit B - Eightfold
                       Lien Notice & Invoices Pg 9 of 14
20-10410-hcm Doc#102-2 Filed 06/11/20 Entered 06/11/20 19:45:07 Exhibit B - Eightfold
                      Lien Notice & Invoices Pg 10 of 14
20-10410-hcm Doc#102-2 Filed 06/11/20 Entered 06/11/20 19:45:07 Exhibit B - Eightfold
                      Lien Notice & Invoices Pg 11 of 14
20-10410-hcm Doc#102-2 Filed 06/11/20 Entered 06/11/20 19:45:07 Exhibit B - Eightfold
                      Lien Notice & Invoices Pg 12 of 14
20-10410-hcm Doc#102-2 Filed 06/11/20 Entered 06/11/20 19:45:07 Exhibit B - Eightfold
                      Lien Notice & Invoices Pg 13 of 14
20-10410-hcm Doc#102-2 Filed 06/11/20 Entered 06/11/20 19:45:07 Exhibit B - Eightfold
                      Lien Notice & Invoices Pg 14 of 14
